



Exhibit 10.35


ASPEN INSURANCE HOLDINGS LIMITED
LTIP PERFORMANCE SHARE AWARD AGREEMENT
THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made effective as
of 10th February 2017, (hereinafter called the “Date of Grant”) between Aspen
Insurance Holdings Limited, a Bermuda corporation (hereinafter called the
“Company”), and [NAME] (hereinafter called the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2013 Share
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Grant of Performance Shares. The Company hereby awards to the Participant [XXX]
Performance Shares, payment of which is dependent upon the performance of the
Company as described in Section 2 of this Agreement (the “Performance Shares”).

2.
Vesting. The Performance Shares shall vest and become payable based on the
performance and service requirements set forth in Sections 2(c) to 2(j) below
and the definition of growth in diluted Book Value per Share (“BVPS Growth”) set
forth in Section 2(a) below.

(a)
For the purposes of this Agreement, 2017, 2018, and 2019 BVPS Growth,
respectively, shall be equal to gn% (for n = 2017, 2018, and 2019), where

gn = 100 x (Bn – B(n-1) + Dn) / B(n-1), and
(i)
Bn = BVPS at December 31 in year n,

(ii)
B(n-1) = BVPS at December 31 in year n-1,

(iii)
Dn = total dividends per share paid to ordinary shareholders in year n, and

(iv)
BVPS is the diluted book value per ordinary share of the Company as calculated
in accordance with the accounting policies and definitions adopted for the
purpose of preparation of the annual audited financial statements of the
Company, as adjusted to exclude (i) total accumulated other comprehensive income
(“AOCI”), (ii) the impact of any extraordinary capital management transactions,
including any special dividends, or the impact of share price movements during
the Company’s fiscal year on the Company’s






--------------------------------------------------------------------------------





share buy-back program, as determined by the Committee in its sole discretion,
(iii) all selling and other transactional expenses incurred in connection with
any transaction which, if consummated, would result in a Change in Control,
including without limitation the cost of defending against any such transaction
and any third-party legal and advisory costs, and (iv) the impact of
amortization of goodwill/intangibles resulting from any corporate acquisitions.


(b)
For purposes of this Agreement:

(i)
“2017 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2017,

(ii)
“2018 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2018,
and

(iii)
“2019 Fiscal Year” shall mean the Company’s fiscal year ended December 31, 2019.

(c)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2017 BVPS Award”) shall be eligible for vesting
(the “Eligible Shares”) upon the later of (i) the date the Company’s outside
auditors complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s BVPS for the 2017 Fiscal Year or
(ii) the date such BVPS is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided below:

2017 BVPS Growth
(as defined in Section 2(a))
Percentage of Eligible Shares
< 5.0%
0%
5.0%
10%
10.0%
100%
≥ 20.0%
200%

Interim percentages to be pro-rated.
Notwithstanding the schedule to be provided to the Participant during the 2017
Fiscal Year, if the 2017 BVPS Growth is greater than the target vesting level at
100% vesting determined in accordance with the schedule provided, and the
average of the 2017 BVPS Growth and the 2016 BVPS Growth is less than the
average of the minimum vesting thresholds for such years, then the Percentage of
Eligible Shares shall be 100%. Notwithstanding the foregoing, if in the judgment
of the Committee, the main reason for the 2016 BVPS Growth falling below the
minimum vesting threshold for such year is the impact of rising interest rates
and bond yields, then the Committee


2

--------------------------------------------------------------------------------





may, at its discretion, dis-apply the limitation on 100% vesting described in
this paragraph.
(d)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2018 BVPS Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s BVPS for the 2018 Fiscal Year or (ii) the date such BVPS
is approved by the Board of Directors or an authorized committee thereof, but
only to the extent provided in a vesting schedule to be provided to the
Participant during the 2018 Fiscal Year. The Committee shall determine the
vesting conditions for the 2018 BVPS Award taking into consideration the market
conditions and the Company’s business plans at the commencement of the 2018
Fiscal Year.

Notwithstanding the schedule to be provided to the Participant during the 2018
Fiscal Year, if the 2018 BVPS Growth is greater than the target vesting level at
100% vesting determined in accordance with the schedule provided, and the
average of the 2018 BVPS Growth and the 2017 BVPS Growth is less than the
average of the minimum vesting thresholds for such years, then the Percentage of
Eligible Shares shall be 100%. Notwithstanding the foregoing, if in the judgment
of the Committee, the main reason for the 2017 BVPS Growth falling below the
minimum vesting threshold for such year is the impact of rising interest rates
and bond yields, then the Committee may, at its discretion, dis-apply the
limitation on 100% vesting described in this paragraph.
(e)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2019 BVPS Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s BVPS for the 2019 Fiscal Year or (ii) the date such BVPS
is approved by the Board of Directors or an authorized committee thereof, but
only to the extent provided in a vesting schedule to be provided to the
Participant during the 2019 Fiscal Year. The Committee shall determine the
vesting conditions for the 2019 BVPS Award taking into consideration the market
conditions and the Company’s business plans at the commencement of the 2019
Fiscal Year.

Notwithstanding the schedule to be provided to the Participant during the 2019
Fiscal Year, if the 2019 BVPS Growth is greater than the target vesting level at
100% vesting determined in accordance with the schedule provided, and the
average of the 2019 BVPS Growth and the 2018 BVPS Growth is less than the
average of the minimum vesting thresholds for such years, then the Percentage of
Eligible Shares shall be 100%. Notwithstanding the foregoing, if in the judgment
of the Committee, the main reason for the 2018 BVPS Growth falling below the
minimum vesting threshold for such year is the impact of rising interest rates
and bond yields, then the Committee may, at its discretion, disapply the
limitation on 100% vesting described in this paragraph.


3

--------------------------------------------------------------------------------





(f)
Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), all Eligible Shares shall become vested on the day
immediately following the day the Company files its Annual Report on Form 10-K
with the U.S. Securities and Exchange Commission for the 2019 Fiscal Year,
provided, that, if the Company does not file a Form 10-K pursuant to applicable
law for the 2019 Fiscal Year, all Eligible Shares shall become vested upon the
later of (i) the date the Company’s outside auditors complete the audit of the
Company’s financial statements containing the information necessary to compute
the Company’s BVPS for the 2019 Fiscal Year or (ii) the date such BVPS is
approved by the Board of Directors or an authorized committee thereof.

(g)
In connection with any event described in Section 10(a) of the Plan or in the
event of a change in applicable accounting rules, the Committee shall make such
adjustments in the terms of the Performance Shares as it shall determine shall
be necessary to equitably reflect such event in order to prevent dilution or
enlargement of the potential benefits of the Performance Shares. The Committee’s
determination as to any such adjustment shall be final.

(h)
Subject to the terms of the Participant’s employment agreement with the Company,
or any of its Affiliates (which, if applicable, shall supersede this provision),
if the Participant’s Employment with the Company is terminated for any reason,
the Performance Shares shall, to the extent not then vested, be canceled by the
Company without consideration.

(i)
Any Performance Shares that do not become Eligible Shares by reason of the
Company’s failure to achieve a percentage increase in BVPS as set forth above
(or, if applicable, as set forth in schedules to be provided to the Participant)
shall immediately be forfeited without consideration.

(j)
Notwithstanding anything to the contrary contained herein, in the event that the
Participant’s Employment with the Company is terminated (i) due to the
Participant’s death or (ii) by the Company due to the Participant’s Disability,
all Eligible Shares shall vest in full on the date of such termination of
Employment. For the avoidance of doubt, any Performance Shares that have not
become Eligible Shares on or before the date of such termination of Employment
shall be forfeited on such date without consideration. For purposes of this
Agreement, “Disability” shall mean the inability of a Participant to perform in
all material respects his or her duties and responsibilities to the Company, or
any Affiliate of the Company, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Committee may determine in good faith. The Disability determination shall
be in the sole discretion of the Committee and a Participant (or his or her
representative) shall furnish the Committee with medical evidence documenting
the Participant’s disability or infirmity, which is reasonably satisfactory to
the Committee.



4

--------------------------------------------------------------------------------





3.
Payment.

(a)
The Company shall deliver to the Participant One Share for each vested
Performance Share. Any fractional share shall be rounded down to the nearest
whole Share and the remainder shall be forfeited.

(b)
Except as otherwise provided in the Plan, vested Performance Shares shall be
paid to the Participant as soon as practicable after the date such Performance
Shares become vested, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the end of the fiscal year in which the Performance
Shares become vested.

(c)
When Performance Shares are paid, the Company shall either issue certificates
for such Shares or enter such Shares in book-entry form in the Participant’s
name, as determined by the Company in its sole discretion. However, in the event
certificates are issued for such Shares, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

4.
No Right to Continued Employment. The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.

5.
Legends; Stop-Transfer Orders. Any certificates representing the Shares paid in
settlement of Performance Shares and any Shares held in book-entry form, shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or the rules, regulations, and other
requirements of the U.S. Securities and Exchange Commission, any stock exchange
upon which such Shares are listed, and any applicable laws, and the Committee
may cause a legend or legends to be put on any such certificates, if applicable,
to make appropriate reference to such restrictions.

6.
Transferability. The Performance Shares may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
For avoidance of doubt, Shares issued to the Participant in payment of vested
Performance Shares pursuant to Section 3 hereof shall not be subject to any of
the foregoing transferability restrictions.

7.
Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold any applicable withholding taxes in respect of Performance Shares and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.

8.
Vesting into Retirement. If the Participant is a Qualifying Executive (as
defined below) and the Company reasonably believes such Participant is leaving
the Company or an Affiliate to enter into Retirement (as defined below) during
the term of this Agreement, any outstanding Performance Shares held by such
Participant at the time of Retirement shall not



5

--------------------------------------------------------------------------------





be forfeited but shall continue to vest in accordance with the criteria
described in Section 2 of this Agreement. For avoidance of doubt, pursuant to
this Section 8, a Participant that is a Qualifying Executive shall not be
subject to any requirements relating to continuous Employment with the Company
through the date of vesting of the Performance Shares, which shall be deemed
waived [by the Committee] when such Qualifying Executive commences Retirement.
Pursuant to this Section 8, the Committee may, in its sole discretion, specify
additional criteria which shall apply to the vesting of any Performance Shares
awarded under this Agreement, including, but not limited to, the Qualifying
Executive adhering to reasonable post-termination restrictions; provided,
however, that any such additional criteria shall not require the Qualifying
Executive to remain an employee of the Company or an Affiliate.
For purposes of Section 8 of this Agreement, the following definitions shall
apply:
“Qualifying Executive” shall mean an Executive who satisfies one or more of the
Service Requirements.
“Executive” shall mean a member of the Company’s Executive Committee.
“Service Requirements” shall mean any of the following: (i) minimum age at
Retirement of fifty-five (55) years and minimum years of continuous service with
the Company or any Affiliate at Retirement of ten (10) years; (ii) minimum age
at Retirement of sixty (60) years and minimum years of continuous service with
the Company or any Affiliate at Retirement of eight (8) years; (iii) or minimum
age at Retirement of sixty-two (62) years and minimum years of continuous
service with the Company or any Affiliate at Retirement of five (5) years.
“Retirement” shall mean when a Qualifying Executive voluntarily ceases his or
her employment with the Company or an Affiliate in circumstances where the
Executive does not plan to seek full or part time employment with another
company.
9.
Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
the Performance Shares, the Participant shall make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10.
Bermuda Government Regulations. No Shares shall be issued pursuant to this
Agreement unless and until all relevant licenses, permissions and authorizations
required to be granted by the Government of Bermuda, or by any authority or
agency thereof, shall have been duly received.

11.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

12.
Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAWS OF BERMUDA, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES.



6

--------------------------------------------------------------------------------





13.
Performance Shares Subject to the Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan (including,
without limitation, the arbitration provision) and the terms and provisions of
the Plan, as it may be amended from time to time, are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan shall govern and prevail.

14.
Rights as a Shareholder. The Participant shall have no rights as a shareholder
and shall not receive dividends with respect to any Performance Shares until the
Performance Shares have been issued to the Participant.

15.
Fiscal Year. If the Company’s fiscal year is changed to other than a calendar
year, the references to calendar year in this Agreement shall be adjusted to
appropriately reflect the change.

16.
Claw Back Policy. The Claw Back Policy set out in the Schedule A of this
Agreement applies to the awards granted under this Agreement.

17.
Malus Policy. The Malus Policy set out in the Schedule B of this Agreement
applies to the awards granted under this Agreement.

18.
Counterparts. This Agreement may be signed in counterparts and by facsimile or
any electronic means, each of which shall be an original but all of which
together shall constitute one and the same Agreement.

*    *    *
    


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


ASPEN INSURANCE HOLDINGS LIMITED






Name:     Michael Cain
Title:    Group General Counsel








NAME


DATE:







--------------------------------------------------------------------------------






SCHEDULE A
CLAW BACK POLICY
“Fraud,” for purposes of this Claw Back Policy (this “Policy”), means (a) a
willful and intentionally false, misleading, unwarranted or exaggerated
statement of material fact, (b) the willful and intentional omission to state a
material fact necessary to make statements made, in light of all circumstances
under which they were made, not misleading, (c) employing a device, scheme or
artifice to with deliberate intent to defraud or deceive, or (d) willfully and
intentionally engaging in any act, practice or course of dealing that operates
or would operate as a fraud or deceit. Under this Policy:
1.
If the Company’s Board of Directors (the “Board”), after due inquiry and
investigation, determines that (i) a member of the Group Executive Committee has
engaged in Fraud (the “Fraudulent Party”), and (ii) a material negative
restatement of the Company’s financial statements as filed with the
U.S. Securities and Exchange Commission (the “SEC”) for the relevant Award Year
resulted from that Fraud:

a.
the Fraudulent Party will promptly reimburse to the Company a sum equal to such
amount of the Annual Bonus paid to the Fraudulent Party for that Award Year as
the Board determines, in its sole discretion, would not have been paid to the
Fraudulent Party had the Company’s results as reported for that Award Year been
equal to the Company’s results for that Award Year as subsequently restated; and

b.
the amount of the Annual LTIP Award granted to the Fraudulent Party in the year
immediately following the relevant Award Year will be reduced by such proportion
as the Board determines, in its sole discretion, would not have been awarded to
the Fraudulent Party had the Company’s results as originally reported for that
Award Year been equal to the Company’s results for that Award Year as
subsequently restated. Any unvested portion of an Annual LTIP Award reduced by
the Board in accordance with this paragraph (whether “banked” or otherwise) will
be forfeited by the Fraudulent Party and will no longer vest in accordance with
the terms of its grant.

The Fraudulent Party will be required to pay back to the Company an amount equal
to the then current value any portion of an Annual LTIP Award reduced by the
Board in accordance with this paragraph which has vested and been distributed to
them.
2.
If the Board, after due inquiry and investigation, determines that (i) Fraud has
taken place by someone at the Company, (ii) a material negative restatement of
the Company’s financial statements as filed with the SEC for the relevant Award
Year resulted from that Fraud, and (iii) that a member of the Group Executive
Committee (the “Non-Fraudulent Party”) did not personally perpetrate the Fraud,
but either had actual knowledge of the Fraud or could reasonably have been
expected to have had such knowledge based on their position within the Company,
their oversight responsibilities, the information actually made available to



A-1

--------------------------------------------------------------------------------





them and all applicable regulatory and ethical considerations (including the
application of internal ethical walls):
a.
the Non-Fraudulent Party will promptly reimburse to the Company a sum equal to
such amount of the Annual Bonus paid to the Non-Fraudulent Party for that Award
Year as the Board determines would not have been paid to the non-Fraudulent
Party had the Company’s results as reported for that Award Year been equal to
the Company’s results for that Award Year as subsequently restated.   The
determination of the amount of any repayment due from a Non-Fraudulent Party in
these circumstances will be determined by the Board based on the recommendation
of the Company’s Chief Executive Officer, unless the Board reasonably concludes
that the Chief Executive Officer is conflicted in such circumstances. The Chief
Executive Officer will make his recommendation to the Board based on his
evaluation of the circumstances of the Fraud and the extent of any personal
culpability which might reasonably be expected to apply to a Non-Fraudulent
Party in such circumstances.  If the Board is not in agreement with the amount
of any repayment proposed by the Chief Executive Officer (or believes that the
Chief Executive Officer’s decision may be conflicted) the amount of any
repayment will be calculated by applying the percentage reduction in return on
average equity (“ROAE”) between the Company’s financial results for the relevant
Award Year as originally filed with the SEC and the Company’s financial results
financial results for the relevant Award Year as subsequently restated to the
scale originally used by the Compensation Committee to determine the bonus pool
for the relevant Award Year. Any resulting reduction in the percentage of the
available bonus pool for the relevant Award Year will then be applied to the
Annual Bonus paid to the Non-Fraudulent Party for that year and the
Non-Fraudulent Party will be required to pay back the resulting difference.  If
this calculation results in a determination that there would have been no
automatic funding of the bonus pool for the Award Year in question, the Board
will determine in its sole discretion the level of any bonus that would have
been paid to a Non-Fraudulent Party for that Award Year and the amount of any
repayment due under this Policy as a result. 

b.
the amount of any Annual LTIP Award granted to a Non-Fraudulent Party in the
year following the relevant Award Year will be reduced by the proportional
reduction in ROAE determined in accordance with paragraph 2(a) above. Any
unvested portion of an Annual LTIP Award reduced in accordance with this
paragraph (whether “banked” or otherwise) will be forfeited by the
Non-Fraudulent Party and will no longer vest in accordance with the terms of its
grant. The Non-Fraudulent Party will be required to pay back to the Company an
amount equal to the then current value any portion of an Annual LTIP Award
reduced in accordance with this paragraph which has vested and been distributed
to them.

3.
Any repayments due under this Policy will take into account all tax and social
security payments and will therefore be made net of any tax paid at the time
that any Annual Bonus was made or any Annual LTIP Award was granted or vested.



A-2

--------------------------------------------------------------------------------





4.
In determining whether someone at the Company has engaged in Fraud which has
resulted in a material negative restatement of the Company’s financial
statements the Board will apply the following rules:

a.
The Board will base its analysis on the advice of the Company’s auditors or, in
the event that either the Company’s auditors will not accept such an appointment
or the Chairman of the Board determines that there is a conflict or potential
conflict of interests, on the advice of alternative, suitably qualified,
professional advisors appointed by the Chairman of the Board in consultation
with the Chairman of the Audit Committee.

b.
In the event that a change of control of the Aspen Group has occurred between
the date on which the alleged Fraud was perpetrated and the date of the Board’s
review, the Board will not reach a determination that Fraud has occurred for the
purposes of this Policy unless this is the conclusion of the Company’s auditors
or other, suitably qualified, professional advisors.

c.
If an investigation of possible Fraud is carried out against a member of the
Group Executive Committee who at the time remains an employee of the Group, all
applicable employee disciplinary policies will be adhered to. As a minimum, this
will include observance of their rights to understand the nature of any
allegation made against them, to challenge those allegations, to have free
access for them and any counsel acting on their behalf to all relevant,
non-privileged documentation on which any such allegation is based, to make
reasonable requests for access to additional documents and records which they
believe my assist in their defence and to make their case to an officer of the
Company appointed by the Board.

d.
If an investigation of possible Fraud is carried out against a member of the
Group Executive Committee who at the time is no longer an employee of the Group,
the Board will follow a reasonable process in the investigation of any
allegation. As a minimum, where relevant, this will include observance of their
rights to understand the nature of any allegation made against them, to
challenge those allegations, to have free access for them and any counsel acting
on their behalf to all relevant, non-privileged documentation on which any such
allegation is based and to make reasonable requests for access to additional
documents and records which they believe my assist in their defence.

e.
No determination of Fraud or willful or intentional misconduct will be reached
against any person in circumstances where they (i) acted in reasonable
compliance with professional advice received by the Company, (ii) acted in
accordance with legal or accounting practices accepted within the industry at
the time at which the conduct in question took place (iii) undertook a
reasonable estimate in good faith of the potential insurance or reinsurance
liabilities associated with a specific transaction for the purposes of the
Company’s reserving or (iv) otherwise acted reasonably in the proper discharge
of their duties.



A-3

--------------------------------------------------------------------------------





5.
If a member of the Group Executive Committee dies in the period in which this
Policy is operative the provisions of paragraph 2 above will cease to apply to
them; provided, however, that this Policy shall continue to apply to a member of
the Group Executive Committee notwithstanding their departure, resignation or
retirement from the Company for whatever reason.

6.
For the avoidance of doubt, no repayment shall arise under this Policy where
there is a restatement of the Company’s financial statements filed with the SEC,
but no instance of Fraud or intentional misconduct giving rise to Fraud which
causes, or substantially causes, that restatement. This statement shall,
however, be without prejudice to any other rights which the Company or any of
its subsidiaries may have against any person in such circumstances.

7.
Subject to any applicable statute of limitation which applies in relation to any
employment of a member of the Group Executive Committee (which shall be neither
extended nor reduced by the terms of this Policy) this Policy will apply to
members of the Group Executive Committee for the following periods:

a.
until a period of five years have passed from the date on which any Annual Bonus
is paid to them or Annual LTIP Award is granted to them in relation to a
repayment arising under paragraph 1 above; and

b.
until a period of three years have passed from the date on which any Annual
Bonus is paid to them or Annual LTIP Award is granted to them in relation to a
repayment arising under paragraph 2 above

8.
If the Company, after due inquiry and investigation, determines that (i) the
Participant has engaged in Fraud, and (ii) a material negative restatement of
the Company’s financial statements as filed with the SEC for any period covered
by the vesting period set out in clause 4(a) of the Agreement or any prior year
has resulted from that Fraud, then:

a.
the amount of the award granted to the Participant under this Agreement will be
reduced by such proportion as the Company determines, in its sole discretion,
would not have been awarded to the Participant had the Company’s results as
originally reported for the year in question been equal to the Company’s results
for that year as subsequently restated;

b.
any unvested portion of the award granted to the Participant under this
Agreement reduced by the Company in accordance with this paragraph (whether
“banked” or otherwise) will be forfeited by the Participant and will no longer
vest in accordance with the terms of its grant; and

c.
the Participant will be required to pay back to the Company an amount equal to
the then current value any portion of the award granted to the Participant under
this Agreement which has vested and been distributed to them.



A-4

--------------------------------------------------------------------------------





9.
Any repayments due under this Policy will take into account all tax and social
security payments and will therefore be made net of any tax paid at the time
that the award was granted or vested.

10.
In determining whether the Participant has engaged in Fraud which has resulted
in a material negative restatement of the Company’s financial statements the
following rules will apply:

a.
The Company will base its analysis on the advice of the Company’s auditors or,
in the event that either the Company’s auditors will not accept such an
appointment or the Chairman of the Board determines that there is a conflict or
potential conflict of interests, on the advice of alternative, suitably
qualified, professional advisors appointed by the Chairman of the Board in
consultation with the Chairman of the Audit Committee.

b.
If an investigation of possible Fraud is carried out against the Participant who
at the time remains an employee of the Group, all applicable employee
disciplinary policies will be adhered to.

c.
If an investigation of possible Fraud is carried out against the Participant who
at the time is no longer an employee of the group, the Company will follow a
reasonable process in the investigation of any allegation.

d.
No determination of Fraud or willful or intentional misconduct will be reached
against any person in circumstances where they (i) acted in reasonable
compliance with professional advice received by the Company, (ii) acted in
accordance with legal or accounting practices accepted within the industry at
the time at which the conduct in question took place (iii) undertook a
reasonable estimate in good faith of the potential insurance or reinsurance
liabilities associated with a specific transaction for the purposes of the
Company’s reserving or (iv) otherwise acted reasonably in the proper discharge
of their duties.

11.
Subject to any applicable statute of limitation which applies in relation to any
employment of the Participant (which shall be neither extended nor reduced by
the terms of this Policy) the provisions of this Schedule will apply until a
period of five years have passed from the date on which award granted under this
Agreement vests and has bene distributed to the Participant.

12.
The provisions of this Schedule shall be without prejudice to any other rights
which the Company or any of its subsidiaries may have against the Participant in
the event of Fraud including, where relevant, immediate dismissal and forfeiture
of all unvested awards.









A-5

--------------------------------------------------------------------------------





SCHEDULE B
MALUS POLICY
1.
All variable remuneration awards including both annual bonus awards (“Annual
Bonus”) and long term incentive awards (“LTIP”) (collectively “Variable
Compensation Awards”) are conditional, discretionary and contingent upon a
sustainable and risk-adjusted performance, in excess of that required to fulfil
the employee’s job description as part of the terms of employment. Variable
remuneration awards made to individual employees are therefore capable of
forfeiture or reduction at the Company’s discretion in circumstances of malus.



2.
Any adjustment to an employee’s discretionary Annual Bonus arising as a result
of malus may be determined by either (i) the employee’s manager at the time the
bonus is determined (in addition to any general consideration of performance
issues), (ii) by senior management approving any proposed grant of an Annual
Bonus to an employee, or (ii) by the Group Compensation Committee (and, where
necessary for Solvency II Covered Employees, the Boards of AIUK and AMAL (the
“UK Boards”)).



3.
Any adjustment to an employee’s LTIP awards as a result of malus will be
determined by the Group Compensation Committee (in consultation, where relevant
for Solvency II Covered Employees, with the UK Boards) in accordance with its
powers under the relevant LTIP plan.



4.
Any adjustments noted in paragraphs 2 or 3 above may result in a reduction of up
to 100 per cent of the relevant Variable Compensation Awards.



5.
If requested by the Group Compensation Committee, the Group Chief Risk Officer
may also submit a report to the Compensation Committee to assist in any
determination of malus.

6.
Without limiting the ability of the Group Compensation Committee (or, where
relevant, the UK Boards) to apply this policy in circumstances deemed
appropriate in their sole discretion, the application of malus will generally be
considered in addition to any prior decision by the employee’s manager where:

a.
there is compelling evidence of an employee’s material misbehaviour, misconduct
or culpable error which has resulted in a material loss for the Company
exceeding that which the Company might expect to incur in the normal course of
the employee’s employment;

b.
where the employee has committed a material breach of the applicable regulatory
conduct standards or has failed to meet the required standards of fitness and
propriety;

c.
there is material failure of risk management at a Group, business area, division
and/or business unit level as a result of the culpable actions of an employee;



A-6

--------------------------------------------------------------------------------





d.
the financial results at a Group, division or business unit level are re-stated
as a result of the culpable actions of an employee;

7.
The ability to make an adjustment to Variable Compensation Awards under this
policy is not limited to employees directly culpable of any malfeasance.
Adjustments may also be applied to those employees who, taking in to account
both their roles and seniority:



a.
could have been reasonably expected to be aware of the failure or misconduct at
the time and failed to take adequate steps to promptly identify, assess, report,
escalate or address it; or



b.
could be deemed indirectly responsible or accountable for the failure or
misconduct.



8.
Individual adjustments to Variable Compensation Awards will take into account
the severity of the issue in question, the individual’s proximity to the issue
and the individual’s behaviour in relation to the issue.







A-7